NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

WALLACE OENGA, GEORGENE SHUGLUK, THE
ESTATE OF LEROY OENGA, SR. THROUGH
WALLACE OENGA AS PERSONAL
REPRESENTATIVE, TONY DELIA, JOSEPH DELIA,
JENNIE MILLER AND TRINITY DELIA, A MINOR,
THROUGH HER GUARDIAN TONY DELIA,
Plaintiffs-Appellants,

V.

UNITED STATES,
Defendant-Cross Appellant,

AND

BP EXPLORATION (ALASKA) INC., CHEVRON
U.S.A., INC., CONOCOPHILLIPS ALASKA, INC., AND
EXXONMOBIL ALASKA PRODUCTION INC.,
Defendant Interven.ors -Cross Appellants,

AND
KUUKPIK CORPORATION,
Defendant.

2011-5074, -5077, -5078

OENGA V. US 2

Appeals from the United States Court of Federal Claims
in case no. 06-CV-491, Judge Nancy B. Firestone.

ON MOTION

ORDER

Up0n consideration of the parties’ joint motion to re-
form the caption,

IT ls ORDERED THAT:

The motion is granted The revised official caption is
reflected above.

FoR THE CoURT

JUL 1 1  /sf Jan Horbaly
Date J an Horbaly
Clerk

cc: J ames E. Torgerson, Esq.

Bruce E. Falconer, Esq. g
Raym@nd c. Giv@n.¢,, E;-,q. u.sT%gvF\f;i§'§,,E{*L'}',’,‘,‘-g}*,‘$r,"°“
Robert P. Stockman, Esq. o

826 JUL `l '| 2012

JAN HURBA|.Y
CLERK